Citation Nr: 0711762	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  02-02 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.	Entitlement to service connection for prostatitis.

2.	Entitlement to an increased rating for service connected 
posttraumatic stress disorder (PTSD), evaluated at 50 
percent from October 1, 2000.

3.	Entitlement to an increased rating for service connected 
PTSD, evaluated at 70 percent from April 27, 2005.

4.	Entitlement to an increased rating for service connected 
rectal fistula, evaluated at 10 percent from May 18, 
2000.


REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1970 to 
October 1971.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 2001 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
which denied a rating in excess of 50 percent for the 
veteran's service connected PTSD from October 1, 2000, and 
denied a compensable rating for service connected rectal 
fistula.  The RO at this time also determined that new and 
material evidence had not been received to reopen a claim for 
service connection for prostatitis.  The RO issued a notice 
of the decision in February 2001, and the veteran timely 
filed a Notice of Disagreement (NOD) in March 2001.  
Subsequently, in November 2001 the RO provided a Statement of 
the Case (SOC), and thereafter, in February 2002, the veteran 
timely filed a substantive appeal.  By rating decision in 
October 2002, the RO granted an increased evaluation to 10 
percent for a rectal fistula, effective from the date of 
receipt of the claim for an increased rating (May 18, 2000), 
and issued a notice of that decision in November 2002.  The 
October 2002 decision also continued the 50 percent 
evaluation of PTSD, while an October 2002 SSOC continued to 
decline to reopen the veteran's service connection claim for 
prostatitis.  The RO issued a Supplemental Statement of the 
Case (SSOC) in February 2004.

The veteran requested a Travel Board hearing on this matter, 
which was held in May 2005 where the veteran presented as a 
witness.  On appeal in August 2005, the Board reopened the 
claim for service connection for prostatitis, and remanded 
the case for additional development of the other two claims, 
to include providing the veteran a VA examination.

The RO issued another decision in July 2006 and notice of 
that decision in August 2006, which increased the veteran's 
evaluation for PTSD to 70 percent from April 27, 2005, the 
date of a medical report disclosing an increase in severity 
of this disability.  The RO thereafter issued an SSOC in 
August 2006, which continued this decision, and further 
continued to deny the veteran's increased rating claim for 
rectal fistula as well as his service connection claim for 
prostatitis.

The Board finds that the RO complied with the August 2005 
Remand directive, and therefore the Board may proceed with 
its review of the appeal.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (noting Board's duty to "insure [the RO's] 
compliance" with the terms of its remand orders).


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of 
the information and evidence necessary to substantiate 
the claims addressed in this decision.

2.	Prostatitis was not noted on the veteran's February 1970 
induction examination; the evidence clearly and 
unmistakably demonstrates that the veteran had 
prostatitis prior to active service and that the 
veteran's prostatitis did not increase in severity 
during service beyond the natural progress of the 
underlying disorder.

3.	From October 1, 2000, the veteran's service connected 
PTSD was manifested by deficiencies in most areas; it 
was not productive of total social and industrial 
impairment.

4.	From April 27, 2005, the evidence is in relative 
equipoise as to whether the veteran's PTSD has been 
manifested by total social and industrial impairment.  

5.	The evidence falls at least in relative equipoise 
regarding whether veteran's rectal fistula disability 
causes occasional, involuntary bowel movements requiring 
him to use pads; the medical evidence does not show 
extensive leakage and fairly frequent involuntary bowel 
movements.


CONCLUSIONS OF LAW

1.	The presumption of soundness has been rebutted; service 
connection for prostatitis is not warranted.  38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2006).  

2.	The criteria for a rating of 70 percent for service 
connected PTSD from October 1, 2000 through April 26, 
2005, but no more than 70 percent have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, 
Diagnostic Codes 9411, 9440 (2006).

3.	The criteria for a 100 percent rating for service 
connected PTSD from April 27, 2005 have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, 
Diagnostic Codes 9411, 9440 (2006).

4.	As the evidence falls at least in relative equipoise, 
the criteria for a rating of 30 percent, but no more 
than 30 percent, service connected rectal fistula have 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.321, 4.1, 4.7, 4.114, Diagnostic Codes 
7332, 7335 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the August 
2005 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claims.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
indicate that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Id.  

The August 2005 letter from the RO satisfies these mandates.  
It informed the veteran about the type of evidence needed to 
support his service connection claim, namely, proof of: (a) 
an injury in military service or disease that began in or was 
made worse during military service, or an event in service 
causing injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  It 
also advised him that an increased rating grant required 
evidence that his service connected disabilities had 
worsened.  This correspondence clearly disclosed VA's duty to 
obtain certain evidence for the veteran, such as medical 
records, employment records and records held by any Federal 
agency, provided the veteran gave consent and supplied enough 
information to enable their attainment.  It made clear that 
although VA could assist the veteran in obtaining these 
records, he carried the ultimate burden of ensuring that VA 
received all such records.  This letter additionally apprised 
the veteran that VA would schedule a medical examination for 
him in connection with his claims.  It also specifically 
asked the veteran to provide VA with any other supporting 
evidence or information in his possession.  The Board thus 
finds that the veteran was effectively informed to submit all 
relevant evidence in his possession, and that he received 
notice of the evidence needed to substantiate his claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 403; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim as well as the type of 
evidence necessary to establish a rating or effective date 
for the rating in an August 2006 letter.  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
February 2001 RO decision that is the subject of this appeal 
in its August 2005 and August 2006 letters.  Notwithstanding 
this belated notice, the Board determines that the RO cured 
this defect by providing this complete VCAA notice together 
with readjudication of the claims, as demonstrated by the 
August 2006 SSOC.  Prickett v. Nicholson, 20 Vet. App. 370, 
376-78 (2006) (validating the remedial measures of issuing 
fully compliant VCAA notification and readjudicating the 
claim in the form of an SOC to cure timing of notification 
defect).  The veteran thus was not prejudiced by any defect 
in timing, as "the purpose behind the notice has been 
satisfied . . . that is, affording a claimant a meaningful 
opportunity to participate effectively in the processing of 
[the] claim. . . ."  Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).       

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive an April 2006 VA examination, which was thorough in 
nature and adequate for the purposes of deciding these 
claims.  The Board finds that the medical evidence of record 
is sufficient to resolve this appeal, and the VA has no 
further duty to provide an examination or opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.

II. Service Connection Claim
a. Law & Regulations
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans, 419 
F.2d at 1318; Shedden v. Principi, 381 F.3d 1163, 1166-67 
(Fed. Cir. 2004).  If the veteran fails to demonstrate any 
one element, denial of service connection will result.  
Disabled Am. Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  With respect 
to a claim of in-service aggravation of a preexisting 
disability, 38 U.S.C.A. § 1153 provides that such a 
disability "will be considered to have been aggravated by 
active . . . service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease."  38 U.S.C.A. § 1153.  This 
"presumption of aggravation, however, is not applicable 
unless the preservice disability underwent an increase in 
severity during service."  Paulson v. Brown, 7 Vet. App. 
466, 468 (1995).  That is, "'temporary or intermittent 
flare-ups during service of a preexisting injury or disease 
are not sufficient to be considered 'aggravation in service' 
unless the underlying condition, as contrasted to the 
symptoms, is worsened.'"  Beverly v. Brown, 9 Vet. App. 402, 
405 (1996), quoting Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

In addition, 38 U.S.C.A. § 1111 sets forth governing 
principles relating to the presumption of a veteran's 
soundness of condition upon entry to service.  38 U.S.C.A. § 
1111 (West 2005) (entitled "Presumption of sound 
condition").  It provides that "every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service."  38 U.S.C.A. § 1111.  The 
implementing regulation, 38 C.F.R. § 3.304(b), similarly 
provides that "[t]he veteran will be considered to have been 
in sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto and was not 
aggravated by such service.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted."  38 C.F.R. § 3.304(b).  A history of preservice 
existence of a disease or injury recorded at the time of 
examination does not constitute a notation of such a malady, 
but instead, must be considered with all other material 
evidence in determinations as to inception.  38 C.F.R. § 
3.304(b)(1).  A veteran thus enjoys an initial presumption of 
sound condition upon service entry if the enlistment records 
do not reflect that the veteran has a disease or injury that 
subsequently becomes manifest during service.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (2004) (noting that "[w]hen no 
preexisting condition is noted upon entry to service, the 
veteran is presumed to have been sound upon entry," but that 
"if a preexisting disorder is noted upon entry to service, 
the veteran cannot bring a claim for service connection for 
that disorder"); see 38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition itself, as 
contrasted with mere symptoms, has worsened.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

Such an initial presumption, however, is not absolute and may 
be rebutted.  Wagner, 370 F.3d at 1092, 1096, 1097.  The 
United States Court of Appeals for the Federal Circuit has 
interpreted § 1111 to "permit[] the government to overcome 
the presumption of soundness" upon a two-prong showing: it 
"must show clear and unmistakable evidence of both a 
preexisting condition and a lack of in-service aggravation to 
overcome the presumption of soundness for wartime service . . 
. ."  Id.  If the government fails to demonstrate either 
prong of this test, the rebuttal fails and the soundness 
presumption remains.  See id., at 1096, 1097 (recognizing 
that the government's failure to rebut the soundness 
presumption means that "the veteran's claim is one for 
service connection"); see also Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993) (noting that if a veteran's disease "was 
first diagnosed while in service, the burden of proof is on 
the government to rebut the presumption of sound condition 
upon induction by showing that the disorder existed prior to 
service and, if the government meets this requirement, by 
showing that the condition was not aggravated in service") 
(Emphasis added).  The government's "burden of proof is a 
formidable one," Kinnaman, supra, and it "means that an 
item cannot be misinterpreted and misunderstood, i.e., it is 
undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 
(1999); accord Cotant, 17 Vet. App. at 131 (noting that 
"[t]he clear-and-unmistakable-evidence standard is an 
'onerous' one"). 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim for benefits will be denied only if a preponderance of 
the evidence is against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519-20 (1996).  

b. Factual Background 
The veteran's February 1970 Report of Medical Examination for 
Induction contains a normal clinical assessment of the 
veteran's anus and rectum.  On his accompanying Report of 
Medical History, the veteran indicated that he had 
experienced piles or rectal disease, frequent or painful 
urination, and kidney stones or blood in urine, in addition 
to bed wetting.  He conveyed that he had prostatitis in 1967 
(prior to service; the veteran was on active duty from 
February 1970 to October 1971) for which he had been treated.

Attached to these induction reports were two letters, 
authored by different private physicians prior to the 
veteran's entry to active service.  A January 1969 letter 
from the veteran's private physician, Dr. C.O.F., indicates 
that the veteran had low grade prostatitis, for which he 
received treatment prior to service in December 1967, 
December 1968 and January 1969.  

A February 1970 letter by another private physician, Dr. 
R.O.E., conveys that the veteran had been his patient since 
1957.  After discussing the veteran's medical history, Dr. 
R.O.E. indicated that he believed that the veteran had 
"inherited a rather borderline autoimmune defense mechanism 
which, in turn, leaves him a recurrent susceptibility towards 
infection of various sorts . . . ."  

An October 1970 Chronological Record of Medical Care 
indicates that the veteran had a history of urological 
problems in the previous five years and that he had been 
diagnosed in the past with prostatitis.  December 1970, 
January 1971 and February 1971 medical records reveal a 
similar reported history of prostatitis, and all contain a 
diagnosis of chronic prostatitis.  An April 1971 record 
continued this diagnosis.      

The veteran received a normal clinical evaluation in his 
August 1971 Report of Medical Examination for Separation.  
The companion Report of Medical History indicates that he had 
a history of a kidney stone or blood in urine.  Previous 
treatment for prostatitis was noted.

Private medical notes spanning July 1972 to November 1986 
provide diagnoses of prostatitis, chronic prostatitis and 
recurrent prostatitis.  

An August 1972 letter from the veteran's private physician, 
Dr. J.W.M., indicates that he had treated the veteran since 
July 1971 and that the veteran exhibited a long history of 
recurrent episodes of prostatitis, manifested by low back 
discomfort, burning on urination and decreased force in 
urinary stream.  A November 2000 letter from Dr. J.W.M. 
similarly described his treatment of the veteran since 1972.  

The veteran, in a November 1972 correspondence, stated that 
he had prostatitis prior to entering active duty.

In April 2006 the veteran submitted to a VA examination for 
the purposes of assessing his prostatitis claim.  The 
clinician reviewed the claims file, and noted the veteran's 
report that he was diagnosed with prostatitis prior to 
service, for which he received antibacterial therapy.  The 
veteran also indicated that he was again diagnosed with this 
disability during active service.  After a physical 
examination, the examiner diagnosed him with chronic 
prostatitis with recurrent urinary tract infections. 

With respect to the origin of the prostatitis, the VA 
examiner stated that "it is difficult to see where military 
service has aggravated his prostatitis.  He had prostatitis 
before entering military service and had essentially the same 
symptoms after military service of recurrent urinary tract 
infections. . . . [I]t is hard to make a case for aggravation 
of the prostatitis by military service. . .  [as he] seems to 
have undergone the usual course of recurrent prostatitis that 
one would expect if one truly has chronic prostatitis."  The 
clinician explained that when one has chronic prostatitis, 
"these organisms live essentially permanently in the 
prostate and will flare up when the veteran's immunological 
status is low and when he is under stress.  In that respect, 
it is possible theoretically that with the stress of Vietnam, 
heat, humidity, the psychological trauma of combat, and the 
stress of the severe malaria that his resistance would be 
decreased allowing the chronic bacteria in his prostate to 
emerge or cause a prostatitis. . . . In the years after 
military service, the various stressors would be those 
stressors that he encountered in civilian life."  The VA 
examiner reiterated that "[i]t is difficult to see how the 
course of a disease of chronic bacterial prostatitis was 
aggravated or changed by military service," and 
specifically, that it was difficult to see how aggravation of 
the prostate occurred in military service "that was any 
different from aggravation during stress in any situation 
that would allow a flare-up of chronic bacterial prostatitis.  
Once the chronic bacterial prostatitis was established . . . 
then it would be unchanged and would not be aggravated by 
military service."                      


c. Discussion 
The Board determines that the veteran's history of 
prostatitis was not noted in his February 1970 induction 
report, as he received a normal clinical evaluation of the 
anus and rectum at that time.  Accordingly, the presumption 
of soundness attaches, and the Board must consider whether 
this presumption has been rebutted by clear and unmistakable 
evidence that this malady preexisted service and that it was 
not aggravated by service.

Turning to the first prong of this inquiry, the Board 
determines that clear and unmistakable evidence demonstrates 
that the veteran in fact had prostatitis prior to entering 
active service.  Specifically, the January 1969 letter by Dr. 
C.O.F. confirmed that the veteran had low grade prostatitis 
prior to service, for which he had received treatment in 
December 1967, December 1968 and January 1969.  The veteran 
has not disputed that he incurred this disability prior to 
service, as reflected in his Report of Medical History and 
other statements.  Accordingly, the Board finds by clear and 
unmistakable evidence that the veteran's prostatitis 
preexisted service. 

As to the second element of this test, relating to in-service 
aggravation of the preexisting disorder, the Board determines 
that the evidence of record clearly and unmistakably 
demonstrates that the veteran's prostatitis was not 
aggravated or worsened by his active service.  In particular, 
the April 2006 VA medical examiner explained that such 
prostatitis, once contracted, remains in the prostate 
permanently, subject only to periods of flare-ups with 
stresses that lower the body's immunological defenses.  That 
is, the veteran appeared to have "undergone the usual course 
of recurrent prostatitis that one would expect if one truly 
has chronic prostatitis." (Emphasis added).  The April 2006 
examiner's opinion is not contested by any other medical 
assessment in the record, and therefore this opinion renders 
it undebatable that the veteran's active service did not 
permanently aggravate his preexisting prostatitis.  

In addition, the Board determines that the presumption of 
aggravation contained in 38 U.S.C.A. § 1153 has been rebutted 
by clear and unmistakable evidence.  While the veteran's SMRs 
reveal that he received treatment for his preexisting 
prostatitis, thus potentially raising the presumption of 
aggravation, the April 2006 VA examiner expressly determined 
that this disorder had not been worsened by his active 
service and that any flare-ups were attributable to the 
natural course of the disability.  The fact that the 
veteran's separation examination was negative for any 
objective findings relating to prostatitis is further support 
for a finding of no chronic worsening of the underlying 
disorder during service.  There is no competent evidence that 
supports a finding of in-service aggravation as defined by 
the cited legal authority.  See Jensen, supra; Green, supra; 
Hunt, supra.  The Board thus determines that any presumption 
of aggravation has been rebutted under 38 U.S.C.A. § 1153, 
and therefore, the Board must deny this claim.     

III. Increased Rating Claims 
a. Law & Regulations
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

PTSD
With respect to the veteran's PTSD claim, 38 C.F.R. § 4.130 
sets forth the applicable schedule of ratings for such mental 
disorders.  38 C.F.R. § 4.130.  Specifically, Diagnostic Code 
9440 governs general disability ratings for mental disorders, 
to include PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9440; 
see 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this 
Code, a veteran will garner a 50 percent rating in the 
presence of "[o]ccupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships."  
38 C.F.R. § 4.130, Diagnostic Codes 9411, 9440. 

A claimant will generate a 70 percent evaluation with 
"[o]ccupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships."  38 C.F.R. § 4.130, 
Diagnostic Codes 9411, 9440.  

Finally, a 100 percent total disability rating will be 
secured by a veteran who experiences "[t]otal occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name."  38 C.F.R. § 4.130, Diagnostic 
Codes 9411, 9440.                    

The Board acknowledges that symptoms recited in the criteria 
in the rating schedule for evaluating mental disorders are 
"not intended to constitute an exhaustive list, but rather 
are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  In adjudicating a claim for a higher rating, the 
adjudicator must consider all symptoms of a claimant's 
service-connected mental condition that affect the level of 
occupational or social impairment.  Id., at 443.  

The Global Assessment of Functioning (GAF) score, which 
represents the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness," is also important in rating a psychiatric 
disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  
Like an examiner's assessment of the severity of a condition, 
a GAF score assigned in a case is not dispositive of the 
evaluation issue; rather, the Board must consider the GAF 
score in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).

GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships. Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). 
Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  See 
38 C.F.R. § 4.130 [incorporating by reference the VA's 
adoption of the DSM-IV, for rating purposes].

Rectal Fistula
Turning to disability ratings for rectal fistula, 38 C.F.R. § 
4.114, Diagnostic Code 7335 governs this disability and 
directs VA to rate such a disability under impairment of 
sphincter control, contained in Diagnostic Code 7332.  A 
veteran thus will receive a 10 percent rating for constant 
slight, or occasional moderate leakage, whereas he will 
receive the next higher rating of 30 percent for occasional 
involuntary bowel movements, necessitating wearing of pad.  
Extensive leakage and fairly frequent involuntary bowel 
movements will garner a 60 percent evaluation, while a 
complete loss of sphincter control will generate a 100 
rating.  38 C.F.R. § 4.114, Diagnostic Codes 7332, 7335. 

Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, the present level of the 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In addition, "[w]here there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating."  38 C.F.R. § 4.7.

b. Factual Background & Analysis - PTSD
The veteran underwent a VA examination in December 2000 for 
the purposes of assessing his PTSD.  Although the examiner 
noted that the veteran had been hospitalized for PTSD from 
August 2000 to mid-September 2000, she indicated that the 
claims file was not provided for review.  The veteran at this 
time complained of depression, sleep disturbances, anxiety 
and panic attacks.  He discussed his prior work and 
educational history, and indicated that he currently worked 
at his family's business, performing such tasks as answering 
phones, running errands and straightening up.  The veteran 
also indicated that he worked out at the YMCA, but otherwise 
was socially isolated, having only one friend.  In the early 
1990s, the veteran stated that he wanted to kill someone and 
described an incident where he had become obstreperous with a 
pharmacist.  He indicated that he felt depressed with daily 
suicidal ideations and insufficient energy, and had 
difficulty with concentration.  The veteran reported other 
symptoms such as recurrent nightmares, avoidance and anger 
problems, although he denied current homicidal thoughts or 
other psychotic symptoms.  

A physical exam revealed a neatly-groomed male, who exhibited 
fluent speech at a normal rate and rhythm.  He displayed a 
coherent thought process and his mood was euthymic with a 
full and appropriate affect.  The veteran had no specific 
ideas of harming himself or others; he was awake, alert and 
oriented.  He scored 20/30 in the Folstein mini mental status 
exam and his fund of information was mildly impaired.  Based 
on these data, the VA examiner diagnosed the veteran with 
depressive disorder, not otherwise specified and a 
personality disorder, not otherwise specified.  She assigned 
the veteran a GAF score of 55, reflecting moderate symptoms 
or moderate difficulty in social, occupational or school 
functioning (e.g., few friends, conflicts with peers and co-
workers).  She also indicated that the veteran was capable of 
earning $42,000 per year in the family business.     

In a January 2001 Psychological Report by Dr. M.D.M., he 
indicated that he had treated the veteran for PTSD since 
September 1996.  Dr. M.D.M. described the veteran's PTSD as 
encompassing the following symptoms: recurring nightmares; 
problems with interpersonal relationships; avoidance of 
discussing Vietnam and memories thereof; emotional distress 
associated with Vietnam memories; emotional numbing; 
depression; and hyperarousal.  He further stated that the 
veteran's PTSD had a significant negative impact on his work 
due to anxiety, irritability, distrust, temper outbursts and 
withdrawal, and noted that the veteran had difficulty 
fulfilling job responsibilities due to depression and 
emotional and psychological distress.  The veteran also had 
no friends and had been unable to maintain any intimate 
relationships due to his psychological state.  At this time 
Dr. M.D.M. assigned a GAF score of 45, which represents any 
serious impairment of social, occupational or schooling 
function (e.g., no friends, unable to keep a job).   

In a March 2001 letter, the veteran indicated that the 
January 2001 VA examiner had not reviewed his records and 
that she communicated with him in a condescending and rude 
manner.  

In a May 2002 Psychological Report by Dr. M.D.M., he 
indicated that the veteran continued to exhibit the full 
range of PTSD symptoms, to include recurring nightmares; 
sleep disturbance; avoidance; emotional distress triggered by 
recollection of in-service events; problems with 
interpersonal relationships; irritability; hyperarousal; 
temper outbursts; emotional numbing, chronic depression; and 
social isolation.  These symptoms had a profound negative 
effect on all aspects of the veteran's life, and he had 
difficulty maintaining stable employment due to problems with 
managing stress and getting along with coworkers and 
supervisors.  He had no friends and experienced difficulty in 
maintaining intimate relationships.  At this time, the 
veteran was unemployed, but helped out with his family's 
business part-time.  The veteran, however, was having 
difficulty managing even simple tasks associated with this 
job and frequently felt overwhelmed.  In recent visits, the 
veteran had presented himself in a rather unkempt fashion as 
to grooming and dress.  He was often disoriented as to the 
day and date and tended to be forgetful.  The veteran 
displayed frequent restlessness, agitation and impatience, 
and Dr. M.D.M. indicated that it was clear that he would have 
marked difficulty in normal social and occupational 
activities.       

In September 2002, the veteran submitted to another VA 
examination to assess the severity of his PTSD.  During the 
exam, the veteran complained of having nightly nightmares and 
sleep disturbances.  He reported working part time at his 
family's business, and appeared quite verbal at the 
interview.  The VA clinician assessed the veteran as having 
above average intelligence.  The veteran indicated that he 
had difficulty holding a job due to fatigue, depression and 
feeling unsafe, and he admitted to having difficulty in his 
marriages because of irritability, verbal abuse, and 
paranoia.  The veteran also stated that he had real problems 
establishing and maintaining social relationships and that he 
only had two friends who he felt safe with.  He conveyed that 
he could become argumentative and rather violent at times and 
that recently, he had had a severe argument with a police 
officer, which almost landed him in jail.  The veteran seemed 
to have some memory lapses, and was able to function as a 
social worker on a part-time basis.  The examiner found it 
noteworthy that the veteran cared for his ailing mother and 
for himself in addition to having several friends.  However, 
he did have some problems with sustaining relationships.  

During a mental status exam, the veteran indicated that he 
becomes paranoid at times and that he does not get close to 
people for fear of experiencing pain.  He reported no true 
hallucinations or delusions, and he displayed generally 
appropriate and interactive eye contact.  The veteran 
conveyed that he had previously had suicidal and homicidal 
thoughts.  He had good personal hygiene, was dressed 
casually, and was oriented as to time, place and person, 
despite exhibiting some short term memory loss; he usually 
would forget appointments, people's names and dates.  The 
veteran displayed no obsessive or compulsive traits, and his 
rate and flow of speech were relevant and logical.  He did 
not appear to be markedly depressed or anxious, but he 
indicated that he has panic attacks around large crowds or 
loud music.  He reported having sleep disturbances and 
irritability.  The veteran stated that he had flashbacks, 
recurring nightmares, and panic feelings, which caused him to 
check and re-check things to see if all is in order.  He 
persistently avoided stimuli associated with the trauma and 
displayed numbing of general responsiveness.  The veteran 
also showed persistent symptoms of arousal, manifested by 
loss of concentration, temper outbursts and hypervigilance.  

Based on this information, the examiner diagnosed the veteran 
with PTSD, chronic, and indicated that he had difficulty 
holding a job due as well as problems with a primary support 
group.  The clinician stated that it did not appear that the 
veteran's current state warranted a higher rating.  He 
assigned a GAF score of 60, which represents moderate 
symptoms (e.g., flat affect, occasional panic attacks) or 
moderate difficulty in social, occupational or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  The clinician further noted that the veteran's 
fatigue and sleeplessness interfered with his functioning 
during the day in terms of work activities.  He did not show 
circulumatory speech patterns, although he did have some 
paranoid feelings as well as potentially explosive temper.    

A July 2003 Psychological Report by the veteran's private 
physician, Dr. M.D.M., indicates that the veteran had chronic 
PTSD as well major depressive disorder without psychotic 
symptoms.  The veteran continued to exhibit a full range of 
PTSD symptoms, to include: recurring nightmares; flashbacks; 
avoidance of talking about his Vietnam experiences; strong 
emotional distress accompanying Vietnam memories; chronic 
state of hyperarousal with muscle pain and tension; insomnia; 
irritability; temper outbursts; severe interpersonal 
relationship problems; emotional numbing; chronic recurrent 
depression; social isolation and lack of energy and 
motivation.  

Based on these data, Dr. M.D.M. assigned a GAF score of 40, 
which represents major impairment in several areas, such as 
works, family relations, judgment, thinking or mood (e.g., 
depressed, avoids friends, unable to work).  He noted that 
the veteran had no friends with whom he had regular contact 
and had been unable to maintain an intimate relationship due 
to mistrust, withdrawal and depressed or irritable mood.  The 
veteran could not maintain stable employment due to chronic 
depression, and could not function in a work capacity 
independently, as the responsibilities caused him stress and 
feelings of being overwhelmed.  In recent contacts the 
veteran had presented in a rather unkempt manner in grooming 
and dress.  He often was disoriented as to day and date and 
tended to be forgetful.  The veteran was frequently agitated, 
restless and impatient.      

At his September 2003 Decision Review Officer (DRO) hearing, 
the veteran testified that his mother supported him and that 
functioning in society was becoming increasingly difficult 
for him.  DRO Hearing Transcript at  5.  He indicated that he 
could perform paperwork, but could not interact with people, 
and that he was socially isolated.  DRO Hearing Transcript at 
5.  The veteran stated that he lacked control over his anger 
and described a rageful confrontation he had had with a 
police officer, who pulled him over for speeding.  DRO 
Hearing Transcript at 6.  He reported having nightmares and 
having no contact with his child.  DRO Hearing Transcript at 
6, 7. 

Post April 2005 Record
In an April 27, 2005 correspondence, P.L., Ph.D., a VA 
clinician, stated that the veteran had received treatment at 
VA facilities for his PTSD for the past 13 years.  P.L. 
indicated that the veteran was plagued with intrusive 
thoughts about his service in Vietnam on a daily basis and 
that these thoughts interfered with his ability to 
concentrate.  The veteran reported having difficulty sleeping 
due to nightmares from Vietnam, and in addition, he conveyed 
that he had night sweats, thrashing and yelling out in his 
dreams.  The veteran exhibited hypervigilance, startle 
response, anger control problems, social distancing, fear of 
being in crowds, social isolation, audio and visual 
flashbacks, anxiety and depression.  He also recently had an 
incident with a police officer during a routine traffic stop, 
where his anger quickly escalated to rage.  As a result, 
although no charges were lodged against him, he received a 
formal letter forbidding him from entering that Parish.   

P.L. diagnosed the veteran with chronic and severe PTSD, 
which caused major disruptions in all areas of functioning, 
to include occupational, family and social.  P.L. indicated 
that the veteran's PTSD was permanent and unlikely of 
improvement over time, and that his current state of 
symptomatology would not allow the veteran to return to his 
previous profession as a social worker in any productive 
manner.  

In an April 28, 2005 private medical report by Dr. M.D.M., 
indicated that he had treated the veteran for PTSD since 
September 1996.  He noted that the veteran experienced 
insomnia, irritability, occasional temper outbursts and a 
hyperarousal state.  He also recently exhibited significant 
depressive disorder, which included a depressed mood, 
fatigue, anhedonia, lack of goal-directed motivation, social 
isolation and withdrawal.  The veteran continued to have 
severe problems with interpersonal relationships; he had no 
friends, distrusted others, and viewed relationships as 
adversarial.  Dr. M.D.M. indicated that the veteran 
functioned at a very low level.  

Based on these impressions, the physician diagnosed the 
veteran with PTSD, chronic major depressive disorder without 
psychotic features, as well as social isolation and 
underemployment due to lack of energy and motivation 
difficulties in interpersonal relationships and reduced 
ability to contend with job responsibilities and stresses.  
The veteran at times presented himself in a rather unkempt 
condition in grooming and dress and was occasionally 
disoriented as to the day and date.  He tended to be 
forgetful and is frequently restless, agitated and impatient.  
Dr. M.D.D. assigned the veteran a GAF score of 40, which 
represents major impairment in several areas, such as works, 
family relations, judgment, thinking or mood (e.g., 
depressed, avoids friends, unable to work).    

At the veteran's May 2005 Travel Board hearing, he indicated 
that he typically wakes up at 6:00am, watches television, and 
visits the YMCA.  Hearing Transcript at 5, 9.  He indicated 
that he likes to visit the YMCA early in the morning so that 
he need not socialize with anyone; he grocery shops on 
Saturday mornings for the same reason.  Hearing Transcript at 
6, 7.  The veteran stated that he cares for his mother, and 
answers approximately three to five telephone calls per day 
at his family's business.  Hearing Transcript at 6.  He also 
reported having no control over his anger, and described an 
incident where he had threatened a patron of the family 
business two months before.  Hearing Transcript at 7.  The 
veteran indicated that he has no close friends, except for 
two Vietnam veterans with whom he speaks on the telephone for 
up to ten minutes; he had not seen them in three years.  
Hearing Transcript at 8.  He conveyed that he does not watch 
any television pertaining to war or combat, as it exacerbates 
his depression, and that he has flashbacks.  Hearing 
Transcript at 9.  The veteran testified that his PTSD had 
worsened and that stress impedes his functioning.  Hearing 
Transcript at 10, 12.  He reported having sleep disturbances 
and chronic stomach problems, and further indicated that he 
sleeps with a gun under his bed.  Hearing Transcript at 12.  
He also tends to check the doors and windows if he leaves his 
home.  Hearing Transcript at 12-13.                             

In April 2006, the veteran underwent a VA examination for 
assessing the current severity of his service connected PTSD.  
The examining clinician reviewed the veteran's claims file.  
The veteran reported having flashbacks a few times per month 
or more and continued to have a marked startle reflex.  He 
stated that he could not tolerate viewing any violence on 
television and the sound of helicopters make him extremely 
uncomfortable.  He avoids funerals and funeral homes, and the 
VA examiner determined that the veteran fit "any definition 
of 'socially isolated.'"  He was withdrawn and had only two 
friends, who likewise are combat veterans.  The veteran 
performed little or nothing in the form of actual work, 
although he would spend a few hours per day at his family-
owned business.  Although he received a degree from LSU at 
age 40, he could not presently work, as his mental condition 
precluded his ability to carry forward these functions.   

The VA clinician discussed how the veteran had thoughts of 
suicide and homicide in the 1990s.  The veteran reported 
being rageful and reacting inappropriately with strangers and 
the police; prior to his service in Vietnam, he had been 
mild-mannered.  The veteran was depressed and had insomnia 
for which he took medication.      

On mental status examination, the clinician noted that the 
veteran was appropriately dressed and groomed, and somewhat 
facile in speech and presentation.  He perceived the veteran 
to be a reliable historian, although the examiner questioned 
whether the veteran had some sociopathic tendencies.  The 
veteran maintained good eye contact throughout the interview 
and he did not appear to be manipulative.  He displayed an 
appropriate affect to verbal content and his mood was mildly 
depressed.  The veteran had no history of hallucinations or 
delusions and he exhibited cogent and intact associations.  
His flow of thought appeared logical, cohesive, linear and 
goal-directed; there was no evidence of a formal thought 
disorder.

Based on these data, the examiner diagnosed the veteran with 
chronic and persistent PTSD, stating that he was beginning to 
feel "overwhelmed" by life circumstances.  He noted that 
the veteran was under stress and saw no resolution of such 
stresses.  The clinician assigned a GAF score of 
approximately 30, which indicates an inability to function in 
almost all areas (e.g., stays in bed all day, no job, no 
friends, no home), although he noted that the veteran may 
have further deterioration in the future.      

In July 2006, the RO granted the veteran's increased rating 
for PTSD to 70 percent, effective from April 27, 2005.  In 
August 2006, the RO provided an SSOC, which confirmed the 70 
percent PTSD rating from April 27, 2005 and continued the 
denial of service connection for prostatitis and an increased 
rating for rectal fistula.   

In January 2007, the veteran indicated that he had no 
additional evidence to submit.

Discussion
The evidence of record from October 1, 2000 through April 26, 
2005 supports a rating of 70 percent for PTSD.  In January 
2001, Dr. M.D.M. described the veteran's PTSD as encompassing 
numerous symptoms, to include recurring nightmares; problems 
with interpersonal relationships; emotional distress 
associated with Vietnam memories; emotional numbing; 
depression; and hyperarousal.  He further stated that the 
veteran's PTSD had a significant negative impact on his work 
due to anxiety, irritability, distrust, temper outbursts and 
withdrawal, and noted that the veteran had difficulty 
fulfilling job responsibilities due to depression and 
emotional and psychological distress.  The veteran also had 
no friends and had been unable to maintain any intimate 
relationships due to his psychological state.  At this time 
Dr. M.D.M. assigned a GAF score of 45, which represents any 
serious impairment of social, occupational or schooling 
function.

The veteran reported in September 2002 that he checked and 
rechecked door and window locks to ensure that they were in 
order, which is suggestive of an obsessional ritual, one of 
the criteria for a 70 percent rating.  In May 2002 Dr. M.D.M. 
observed that the veteran appeared forgetful, disoriented and 
unkempt. The psychologist indicated that the veteran 
continued to exhibit the full range of PTSD symptoms, to 
include recurring nightmares; sleep disturbance; avoidance; 
emotional distress triggered by recollection of in-service 
events; problems with interpersonal relationships, 
hyperarousal; temper outbursts; emotional numbing, chronic 
depression; and social isolation.  It was opined that these 
symptoms had a profound negative effect on all aspects of the 
veteran's life, and he had difficulty maintaining stable 
employment due to problems with managing stress and getting 
along with coworkers and supervisors.  The clinician added 
that the veteran had no friends and experienced difficulty in 
maintaining intimate relationships. 

Dr. M.D.M reported observing these same manifestations and 
others in July 2003, and assigned a GAF score of 40, which 
denotes major impairment in several areas.  Symptoms reported 
during this first period of time at issue included frequent 
panic attacks and daily suicidal ideation.  

A subsequent VA psychiatric examination resulted in a GAF 
score of 60, which is clearly not consistent with a rating in 
excess of 50 percent.  See Carpenter, supra.  However, in 
light of the evidence summarized above, the Board finds that 
it is at least as likely as not that the evidence supports an 
increased rating to 70 percent for the veteran's PTSD, from 
October 1, 2000 through April 26, 2005.  The evidence of 
record does not support a 100 percent evaluation for this 
time period, as it does not reflect that the veteran had 
gross impairment of thought process or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting himself or others, or 
memory loss for names of close relatives or himself.  
Moreover, the GAF scores are not consistent with total social 
or industrial impairment.    
      
With respect to the veteran's PTSD increased rating claim 
from April 27, 2005, the Board determines that the evidence 
falls at least in equipoise with respect to whether he meets 
the criteria for a 100 percent rating.  In support of this 
conclusion, the Board notes the psychiatric and psychological 
assessments during the second period of time in question.  
Dr. Dr. P.L., a VA psychologist, stated that the veteran was 
plagued with intrusive thoughts about his service in Vietnam 
on a daily basis and that these thoughts interfered with his 
ability to concentrate.  Persistent symptoms included 
hypervigilance, startle response, anger control problems, 
social distancing, fear of being in crowds, social isolation, 
audio and visual flashbacks, anxiety and depression.  The 
psychologist indicated that the veteran's PTSD caused major 
disruptions in all areas of functioning, to include 
occupational, family and social; that his PTSD was permanent 
and unlikely of improvement over time, and that his current 
state of symptomatology would not allow him to return to his 
previous profession as a social worker in any productive 
manner.  

Dr. M.D.M. examined the veteran the following day and the 
psychiatrist offered a similar assessment.  The psychiatrist 
opined that the veteran functioned at a very low level and 
was both socially isolated and underemployed due to lack of 
energy and motivation difficulties in interpersonal 
relationships and reduced ability to contend with job 
responsibilities and stresses.  It was noted that he 
presented himself in a rather unkempt condition in grooming 
and dress and was occasionally disoriented as to the day and 
date.  He tended to be forgetful and is frequently restless, 
agitated and impatient.  Dr. M.D.D. assigned the veteran a 
GAF score of 40, which represents major impairment in several 
areas, such as works, family relations, judgment, thinking or 
mood.  

Following the most recent VA psychiatric examination, the 
examiner diagnosed the veteran with chronic and persistent 
PTSD, stating that he was beginning to feel overwhelmed by 
life circumstances.  He noted that the veteran was under 
stress and saw no resolution of such stresses.  The clinician 
assigned a GAF score of approximately 30, which indicates an 
inability to function in almost all areas, and the 
psychiatrist added that the veteran may have further 
deterioration in the future.      

The veteran's decreasing GAF scores of 40 in April 2005 to 30 
in April 2006, when considered with his psychiatric 
symptomatology and other comments made by the most recent 
psychological and psychiatric examiners, are consistent with 
overall disability that more nearly approximates the criteria 
for a 100 percent rating.  Accordingly, entitlement to a 
schedular 100 percent scheduler rating for PTSD from April 
27, 2005 is warranted.  38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9411.


c. Factual Background & Analysis - Rectal Fistula
In December 2000, the veteran submitted to a VA examination 
for assessing the severity of his service connected rectal 
fistula.  The veteran reported having a few problems with 
recurrent fissure in his anorectum as well as occasional 
hemorrhoids.  He denied bleeding, loss of control of 
sphincter tone and any incontinence for stool or gas.  

A physical examination revealed multiple soft scars in the 
perianal area with no evidence of hemorrhoids.  Sphincter 
tone was normal and there were no masses in the rectal area.  
There additionally was no evidence of fissures and the guaiac 
test was negative.  The VA examiner therefore offered his 
impression that the veteran did not have fistula in ano.    

The veteran underwent another VA examination of the rectum 
and anus in September 2002, where the examiner reviewed the 
claims file.  The veteran complained of having occasional 
fecal leakage and decreased sphincter control, but provided 
no history of using pads to catch said leakage.  The veteran 
had frequent bleeding after bowel movements and reported 
having problems with hemorrhoids.  He treated anal fissures 
with suppositories. 

A physical examination disclosed no evidence of fecal leakage 
and the size of the lumen was smaller than normal.  
Currently, the examiner did not detect fissures, but the 
veteran had an old hemorrhoid tag.  The VA examiner diagnosed 
the veteran with a history of a pilonidal cyst as well as 
history of anal fissure and residual symptoms of bleeding 
after bowel movements.          

In October 2002, the RO granted the veteran's increased 
rating claim for service connected rectal fistula, evaluating 
it at 10 percent from May 18, 2000, the date of the veteran's 
claim.

A June 2003 letter by Dr. D.C.H. indicates that the veteran 
had severe rectal pain with bowel movements.  He had treated 
the veteran with suppositories to reduce his pain symptoms.    

During the September 2003 DRO hearing, the veteran testified 
that with bowel movements, he passed blood.  DRO Hearing 
Transcript at 1, 2.  He also stated that he had scar tissue 
in his anal tract as a result of multiple surgeries.  DRO 
Hearing Transcript at 1, 2.  The veteran conveyed that he 
took medication for this disability, to include 
suppositories, and that walking on hard surfaces would cause 
pain.  DRO Hearing Transcript at 2.  He further indicated 
that he had occasional involuntary bowel movements occurring 
approximately two to four times weekly and drainage problems, 
which necessitated his wearing of a pad.  DRO Hearing 
Transcript at 2, 3, 4.       

In an October 2003 letter by the veteran's private physician, 
Dr. D.C.H., he conveyed that the veteran had been a patient 
since February 2001.  Dr. D.C.H. also stated that the veteran 
has had "persistent problems with rectal pain and 
incontinence with bowel movements."  The veteran had 
conveyed to him that he soiled his underwear several times 
per week and often wears incontinence briefs because of this 
circumstance.  Dr. D.C.H. further indicated that the veteran 
took a variety of medications for pain "which are also 
intended to improve his fecal incontinence . . . ."   

At the veteran's May 2005 Travel Board hearing, he also 
testified that he had leakage over which he had no control 
and involuntary bowel movements at least five or six days per 
week.  Hearing Transcript at 3, 4.  He stated that after 
having a bowel movement, he would experience massive drainage 
throughout the day.  Hearing Transcript at 3.  The veteran 
also conveyed that he wore pads, which he would have to 
change twice per day, and if he did not wear the pads, he 
would have to change his underwear due to soiling.  Hearing 
Transcript at 4, 14.  In addition, he reported taking 
suppositories for chronic pain, and that he had had surgery 
on the fistula.  Hearing Transcript at 4, 14.  

In April 2006, the veteran submitted to a VA examination for 
the purposes of assessing the current severity of his service 
connected rectal fistula.  The veteran complained of pain, 
poor sphincter control and daily episodes where he soiled his 
underwear frequently with feces.  He indicated that he wore 
pads due to the soiling problem and carried extra underwear 
with him.  The veteran further stated that he had urgency of 
stooling and incontinence of stool.  He used suppositories 
and hydrocortisone cream for pain as well as fiber to keep 
his stools soft.          

A physical examination revealed no evidence of fecal leakage 
and the size of the rectal and anal lumen was normal.  The 
examiner detected healed fissures and  a small external 
hemorrhoid.  

Based on these data, the VA examiner diagnosed the veteran 
with a history of anal fissures presumably resolved and no 
longer present, as well as status post previous 
hemorrhoidectomies and anal fistula repair with no obvious 
hemorrhoid except for a small external hemorrhoid.  The 
clinician also determined that the veteran had no current 
anal fissures, although he had a history of recurrent anal 
fissures, which presumably occurred when the veteran has a 
hard stool.  

During another VA examination in April 2006, the clinician, 
on physical exam of the rectum, detected normal sensation at 
the anus, with normal tone of the anal sphincter and normal 
lumen to the anal canal and rectum.  He noted that the anal 
sphincter was able to voluntarily contract and relax.  There 
were no rectal masses and no blood on the examining glove.  
No fistula was present.     

Discussion
The Board determines that the evidence falls at least in 
equipoise with respect to the veteran's increased rating 
claim for service connected rectal fistula, in which case, 
the veteran receives the benefit of the doubt in his favor.  
Specifically, while the two April 2006 VA examiners found no 
evidence of fecal leakage at that time and determined that 
the veteran could voluntarily contract and relax his anal 
sphincter, Dr. D.C.H. indicated in October 2003 that the 
veteran had incontinence with bowel movements for which he 
was also taking medication.  Although one could interpret Dr. 
D.C.H.'s opinion as rooted solely in the veteran's reported 
history rather than Dr. D.C.H.'s personal observations from 
his years-long treatment of the veteran, the report does not 
definitively make clear the source of his impression.  
Accordingly, because such evidence could be viewed in favor 
of the veteran, the Board does so, applying the benefit of 
the doubt rule.  In this regard, the Board determines that 
the medical evidence falls in relative equipoise.  

In addition, the veteran has reported, from September 2003, 
that he must wear pads due to his involuntary bowel movements 
and he credibly testified at his May 2005 Travel Board 
hearing that he experiences involuntary leakage and 
involuntary bowel movements multiple times per week, for 
which he wears pads that he must change twice per day due to 
soiling.  Hearing Transcript at 3, 4, 14.  This testimony 
also balances against the April 2006 VA examiner's 
unfavorable findings.  Accordingly, the Board concludes that 
the evidence of record falls at least in equipoise with 
respect to whether he has symptoms consistent with the next 
higher rating of 30 percent under Diagnostic Code 7332, 
namely, occasional involuntary bowel movements, which 
necessitate the wearing of a pad due to soiling.  As such, 
construing the benefit of the doubt in the veteran's favor, 
the Board determines that a 30 percent evaluation is 
warranted.      

The Board comments that the evidence weighs against an award 
of higher respective ratings of 60 percent or 100 percent 
under Diagnostic Code 7332, as it does not reflect that the 
veteran, at any time, has had extensive leakage and fairly 
frequent involuntary bowel movements, or that he has had a 
complete loss of sphincter control.    

d. Extraschedular Ratings
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2005).  The veteran 
has not shown, through his submission of private medical 
reports, that his service-connected PTSD or rectal fistula 
was manifested by marked interference with employment prior 
to April 27, 2005.  There is no indication of frequent 
hospitalizations during this period.  The 30 and 70 percent 
ratings contemplate significant industrial impairment.  Thus, 
the Board determines that a referral for consideration of an 
extraschedular rating for his PTSD or rectal fistula prior to 
April 27, 2005, pursuant to 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).








ORDER

Service connection for prostatitis is denied.

An increased rating for service connected PTSD to 70 percent 
from October 1, 2000 through April 26, 2005, is granted, 
subject to the rules and regulations governing the payment of 
VA monetary benefits.

An increased rating for service connected PTSD to 100 percent 
from April 27, 2005 is granted, subject to the rules and 
regulations governing the payment of VA monetary benefits.

An increased rating to 30 percent for service connected 
rectal fistula is granted, subject to the law and regulations 
governing the payment of monetary benefits.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


